DETAILED ACTION
A complete action on the merits of pending claims 21-40 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arts US 20090076505 (Arts).
Regarding claims 21, 28-30, and 34, Arts teaches an elongated handpiece; a cautery tip (Fig. 1 distal end 16) extending distally from the elongated handpiece (Fig. 1 housing 11); a switch disposed on the elongated handpiece and configured to move between an open configuration to prevent delivery of electricity to the cautery tip and a closed configuration to permit delivery of electricity to the cautery tip (Fig. 1 lever 36 and par. [0030]); a valve having a stem portion in vertical alignment with the switch (Fig. 1 stem 34), the valve configured to move between a closed configuration wherein the stem portion prevents delivery of a gas to the cautery tip and an open configuration wherein the stem portion is configured to move within the handpiece to adjust the delivery of the gas to the cautery tip (par. [0032]); and a spring disposed between the switch and a distal end of the stem portion, wherein the distal end of the stem portion is vertically spaced from the spring when the valve is in the closed configuration, and the distal end of the stem portion compresses the spring when the valve is in the open configuration such that the spring moves the switch to the closed configuration and maintains the switch in the closed configuration while the stem portion is moving within the handpiece to adjust the delivery of the gas to the cautery tip while the valve is in the open configuration (par. [0031] the spring biases the stem into the valve closed position when a spring biases something it is in an extended configuration and when it is pressed it compresses which is the open configuration).
Regarding claim 22, Arts teaches further comprising an electric supply connection coupled to the handpiece and configured to electrically couple the cautery tip to an electric power supply (par. [0030]).
Regarding claim 23, Arts teaches further comprising a gas supply connection (Fig. 1 port 19) coupled to the handpiece and configured to fluidly couple the cautery tip to a gas source (Fig. 1 gas source 200).
Regarding claims 24 and 31, Arts teaches further comprising a button disposed on the handpiece and configured to move the valve within the handpiece (Fig. 1 base 32 and par. [0029]).
Regarding claims 25 and 32, Arts teaches wherein the button has a range of motion that progressively moves the valve from the closed configuration toward the open configuration as a function of distance traveled by the button (par. [0032]).
Regarding claims 26 and 33, Arts teaches wherein the valve is normally in the closed configuration and configured to move to the open configuration in response to actuation of a button disposed on the handpiece (par. [0031] the spring biases the stem into the valve closed position).
Regarding claims 27 and 35, Arts teaches wherein the cautery tip defines a lumen configured to receive the delivery of the gas (par. [0026]).
Regarding claim 36, Arts teaches further comprising a multi-lumen tube extending from the handpiece and configured to supply gas to the cautery tip and electricity to the cautery tip (Fig. 1 sleeve 56 and distal end of tube 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Arts in view of Goodman US 20160058498 (Goodman).
Regarding claim 37, Arts teaches a cautery tip (Fig. 1 distal end 16) extending from a handpiece (Fig. 1 housing 11); a valve having a stem portion disposed within the handpiece (Fig. 1 stem 34), the valve configured to move between a closed configuration wherein the stem portion prevents delivery of a gas to the cautery tip and an open configuration wherein the stem portion is configured to move within the handpiece to adjust the delivery of the gas to the cautery tip (par. [0032]); a button disposed on the handpiece and configured to: in vertical alignment with the stem portion to control delivery of electricity to the cautery tip (Fig. 1 base 32).
	Arts does not explicity maintain the delivery of electricity to the cautery tip while the valve is in the open configuration by engaging a spring with the stem portion to compress the spring against the switch while moving the stem portion within the handpiece to adjust the delivery of gas to the cautery tip.  However, Arts teaches using the stem to adjust the amount of gas based on the depression of the stem (par. [0032]).  The stem is spring biased in the closed postion (par. [0031]).
Regarding claim 38, Arts teaches wherein a flow rate of the delivery of gas to the cautery tip is adjustable based on a position of the button in a range of motion of the button (par. [0032]).
Goodman, in an attempt to solve the same problem of spring biased energy application, teaches where the spring 324 is distal of the stem 328 to active a switch 326 by spring compression (Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the top activating switch of Arts with the snap dome switch of Goodman.  It seen to operate equally as well and would yield the predictable result of activating energy.  The combination of Arts and Goodman would meet the claim limitations of the spring compressing into the switch and also monitoring the valve movement. 
Regarding claim 39, Arts teaches wherein the cautery tip defines a lumen configured to receive the delivery of the gas (par. [0026]).
Regarding claim 40, Arts teaches further comprising a multi-lumen tube extending from the handpiece and configured to supply gas to the cautery tip and electricity to the cautery tip (Fig. 1 sleeve 56 and distal end of tube 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794